      Case
       Case1:02-at-06000-UN
            1:20-cv-01670-YK Document
                              Document894
                                       1 Filed
                                          Filed09/14/20
                                                09/14/20 Page
                                                          Page11ofof99




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KIMBERLY BONNER,                        )
                                        )      CIVIL ACTION NO.:
       Plaintiff,                       )
                                        )             ___________________
       v.                               )
                                        )
MOUNTAINVIEW                            )      JURY TRIAL DEMANDED
THOROUGHBRED RACING                     )
ASSOCIATION, LLC, D/B/A                 )
HOLLYWOOD CASINO AT                     )
PENN NATIONAL RACE                      )
COURSE,                                 )
                                        )
       Defendant.                       )

                                COMPLAINT

       Plaintiff, Kimberly Bonner, a resident of Dauphin County,

Pennsylvania, by and through her attorneys, Weisberg Cummings, P.C.,

brings this civil action for damages against the above named Defendant,

Mountainview Thoroughbred Racing Association, LLC, d/b/a Hollywood

Casino at Penn National Race Course, demands a trial by jury, and

complains and alleges as follows:

                       JURISDICTION AND VENUE

      1.      Jurisdiction of the claims set forth in this Complaint is proper in

this judicial district pursuant to 28 U.S.C. §1331.
      Case
       Case1:02-at-06000-UN
            1:20-cv-01670-YK Document
                              Document894
                                       1 Filed
                                          Filed09/14/20
                                                09/14/20 Page
                                                          Page22ofof99




      2.      Venue is proper in this judicial district pursuant to 28 U.S.C.

§1391(b) because a substantial part of the events or omissions giving rise to

these claims occurred in this judicial district.

                                THE PARTIES

      3.      Plaintiff, Kimberly Bonner (“Ms. Bonner”), is an adult

individual residing in Dauphin County, Pennsylvania.

      4.      Defendant Mountainview Thoroughbred Racing Association,

LLC, d/b/a Hollywood Casino at Penn National Race Course (“Penn

National”) is a Pennsylvania limited liability company, with a principal place

of business located at 777 Hollywood Boulevard, Grantville, Dauphin

County, Pennsylvania.

      5.      At all times relevant and material hereto, Penn National owned

and operated the Hollywood Casino, located at 777 Hollywood Boulevard,

Grantville, Dauphin County, Pennsylvania.

      6.      At all times relevant to this Complaint, Penn National

employed in excess of fifteen (15) individuals.

                   ADMINISTRATIVE PROCEEDINGS

      7.      On or about April 15, 2020, Ms. Bonner filed a Charge of

Discrimination with the Equal Employment Opportunity Commission

(“EEOC”), which was docketed as EEOC Charge No. 530-2020-04014,



                                         2
        Case
         Case1:02-at-06000-UN
              1:20-cv-01670-YK Document
                                Document894
                                         1 Filed
                                            Filed09/14/20
                                                  09/14/20 Page
                                                            Page33ofof99




alleging discrimination based on sex against her former employer, Penn

National.

        8.     Ms. Bonner indicated that the EEOC charge should be cross-

filed with the Pennsylvania Human Relations Commission.

        9.     Ms. Bonner has been advised of her individual right to bring a

civil action by receiving a Notice of Rights from the EEOC, dated August 21,

2020.

        10.    Ms. Bonner has exhausted the administrative remedies

available to her, and all necessary and appropriate administrative

prerequisites to the filing of this Complaint have occurred and been satisfied.1

                         STATEMENT OF FACTS

        11.    Ms. Bonner worked for Penn National in Food Services from

July 2019 until her termination on or about December 13, 2019.

        12.    Ms. Bonner had no write ups or warnings from July until

October 2019.




1
      Ms. Bonner intends to amend her Complaint to include a charge under
the Pennsylvania Human Relations Act. That charge is not currently ripe, as
Pennsylvania law requires that the charge be filed with the Pennsylvania
Human Relations Commission for one year. Accordingly, Mr. Bonner
intends to amend her Complaint to add this charge on or after April 15,
2021.

                                       3
      Case
       Case1:02-at-06000-UN
            1:20-cv-01670-YK Document
                              Document894
                                       1 Filed
                                          Filed09/14/20
                                                09/14/20 Page
                                                          Page44ofof99




      13.    In or about October 2019, it became known in the Food

Services department that Ms. Bonner is a lesbian and that she was in a

consensual relationship with a co-worker, Denise.

      14.    Once it became generally known in the Food Services

department that Ms. Bonner is a lesbian, the Dining Manager, Maria, and

Assistant Manager, Hope, became hostile towards Ms. Bonner. This hostile

activity included berating Ms. Bonner with derogatory comments, cursing her

out during her shifts, not allowing her to take bathroom breaks when another

employee had her cashier spot covered (as pursuant to the casino policy), and

treating Ms. Bonner in a different manner than all other cashiers. For

instance, Ms. Bonner was the only individual to do buffet cleaning, Ms.

Bonner got no breaks, and Ms. Bonner was subjected to varied scheduling

hours even though she had a set schedule.

      15.    Additionally, the Dining Manager Maria specifically came to

Ms. Bonner in front of a few co-workers and stated, “Hello non-lesbian!”

When Ms. Bonner took offense to that statement, Maria replied that, “Well

you can’t be a lesbian, that’s just impossible. You have kids.” Ms. Bonner

stated that she was indeed a lesbian, but was also a wonderful mother. Maria

was disgusted by this and made it known amongst the workers in the dining

area that Ms. Bonner’s sexual orientation was disgusting.



                                      4
      Case
       Case1:02-at-06000-UN
            1:20-cv-01670-YK Document
                              Document894
                                       1 Filed
                                          Filed09/14/20
                                                09/14/20 Page
                                                          Page55ofof99




      16.     Subsequent to Maria’s statements to Ms. Bonner, Hope began

to curse at Ms. Bonner almost every shift as well. Ms. Bonner was not

allowed to go on designated bathroom breaks or allowed breaks when she

had a cashier cover for her. Ms. Bonner would be ostracized from other

cashiers and given jobs that no other cashier was made to do as part of their

job duties.

      17.     Finally, in or about December 2019, Ms. Bonner was

terminated allegedly for untrue and pretextual reasons related to alleged

conduct back in October 2019; however, Ms. Bonner never received any

warning, written notice or reprimands in October indicating that she had done

anything wrong.

      18.     Ms. Bonner was subjected to a hostile treatment and ultimately

terminated a result of Maria’s and Hope’s negative attitudes towards her once

they discovered that she was in a same-sex relationship, and particularly that

she was a woman with children in a same-sex relationship.

      19.     PennNational’s actions towards and against Ms. Bonner

violated Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000e et seq.

(“Title VII”) because they discriminated against Ms. Bonner and harassed her

on the basis of her sex and sexual orientation.




                                        5
      Case
       Case1:02-at-06000-UN
            1:20-cv-01670-YK Document
                              Document894
                                       1 Filed
                                          Filed09/14/20
                                                09/14/20 Page
                                                          Page66ofof99




                     COUNT I
 HOSTILE WORK ENVIRONMENT IN VIOLATION OF TITLE VII

      20.     The averments of Paragraphs 1 through 19 above are

incorporated by reference as though fully set forth herein.

      21.     Penn National created, permitted, tolerated, encouraged and

fostered a hostile work environment based upon sex / sexual orientation,

which was severe and pervasive during the final months of Ms. Bonner’s

employment.

      22.     The acts of Penn National, and its officers, agents and

employees manifesting and permitting this hostile work environment

included derogatory comments and cursing at Ms. Bonner because of her

sexual orientation, as well as assigning her less desirable tasks and providing

her with working conditions which were materially worse than her co-

workers who were not of a similar sexual orientation.

      23.     The hostile environment was specifically created by Penn

National’s management, which took no meaningful or effective action to

remediate the offending behavior or to remove the offending environment.

      24.     As a consequence of the hostile work environment supported

and encouraged by Penn National’s actions and failures to act, Ms. Bonner

was subjected to emotional distress, humiliation, ridicule and a negative


                                       6
      Case
       Case1:02-at-06000-UN
            1:20-cv-01670-YK Document
                              Document894
                                       1 Filed
                                          Filed09/14/20
                                                09/14/20 Page
                                                          Page77ofof99




effect on her work product and ability to fully and effectively perform her job

duties and responsibilities, all of which manifested itself in mental and

physical distress, injury and damage.

      25.     As a result of the hostile work environment, Ms. Bonner has

suffered emotional distress, physical injury, a loss of self-respect and

confidence, and has been subjected to great damage to her career and

professional standing.

      26.     The actions of Penn National set forth above constitute

violations of Title VII.

       WHEREFORE, Plaintiff, Kimberly Bonner respectfully requests this

Honorable Court to enter judgment in her favor and against Defendant,

Mountainview Thoroughbred Racing Association, LLC, d/b/a Hollywood

Casino at Penn National Race Course, together with compensatory damages,

punitive damages, reasonable attorneys’ fees and costs, and any such other

relief as this Honorable Court deems just and appropriate, which total amount

exceeds the jurisdictional limits for mandatory arbitration referral.

                       COUNT II
      DISPARATE TREATMENT IN VIOLATION OF TITLE VII

      27.     Paragraphs 1 through 26 above are incorporated herein by

reference as if more fully set forth at length.


                                         7
      Case
       Case1:02-at-06000-UN
            1:20-cv-01670-YK Document
                              Document894
                                       1 Filed
                                          Filed09/14/20
                                                09/14/20 Page
                                                          Page88ofof99




      28.     Penn National discriminated against Ms. Bonner by treating her

materially worse than similarly situated employees who did not share her

sexual orientation, as described herein, and ultimately by terminating Ms.

Bonner under a false pretext because of her sexual orientation.

      29.     As a consequence of the discriminatory treatment supported and

encouraged by Penn National’s actions and failures to act, Ms. Bonner was

subjected to emotional distress, humiliation, ridicule and a negative effect on

her work product and ability to fully and effectively perform her job duties

and responsibilities, all of which manifested itself in mental and physical

distress, injury and damage.

      30.     As a result of the discriminatory treatment, Ms. Bonner has

suffered emotional distress, physical injury, a loss of self-respect and

confidence, and has been subjected to great damage to her career and

professional standing.

      31.     As a result of the discriminatory and wrongful termination, Ms.

Bonner has suffered economic loss, emotional distress, physical injury, a loss

of self-respect and confidence, and has been subjected to great damage to her

career and professional standing.

      32.     The actions of Penn National set forth above constitute

violations of Title VII.

                                       8
     Case
      Case1:02-at-06000-UN
           1:20-cv-01670-YK Document
                             Document894
                                      1 Filed
                                         Filed09/14/20
                                               09/14/20 Page
                                                         Page99ofof99




      WHEREFORE, Plaintiff, Kimberly Bonner respectfully requests this

Honorable Court to enter judgment in her favor and against Defendant,

Mountainview Thoroughbred Racing Association, LLC, d/b/a Hollywood

Casino at Penn National Race Course, together with back pay and front pay,

compensatory damages, punitive damages, reasonable attorneys’ fees and

costs, and any such other relief as this Honorable Court deems just and

appropriate, which total amount exceeds the jurisdictional limits for

mandatory arbitration referral.

                                    Respectfully submitted,

                                    Weisberg Cummings, P.C.

  September 14, 2020                /s/ Larry A. Weisberg          .
  Date                              Larry A. Weisberg (PA 83410)
                                    lweisberg@weisbergcummings.com

                                    /s/ Derrek W. Cummings
                                    Derrek W. Cummings (PA 83286)
                                    dcummings@weisbergcummings.com

                                    /s/ Steve T. Mahan
                                    Steve T. Mahan (PA 313550)
                                    smahan@weisbergcummings.com

                                    2704 Commerce Drive, Suite B
                                    Harrisburg, PA 17110
                                    (717) 238-5707
                                    (717) 233-8133 (FAX)

                                    Attorneys for Plaintiff



                                    9
